Scoeield, J.,
delivered the opinion of the court:
This is a claim, in part, for “ the destruction or damage to property by the Army during the war for the suppression of the rebellion,” at Memphis, Tenn., in August; 1862, and in part for military stores and supplies taken by the Army at the same time and place.
*318It was referred to this court by the Committee on War Claims of the House of Representatives,.in December, 1884, under the act of March 3, 1883, known as the Bowman Act (22 Stat. L., 485).
Section 3 of said act provides that—
“ The jurisdiction of said court shall not extend to or include any claim against the United States growing out of the destruction or damage to property by the Army or Navy during the war for the.suppression of the rebellion.”
This section forbids the court to consider the first part of the claim. .
The other part, for stores and supplies, might have been presented to the Quartermaster-General under the Act of July 4,1864 (13 Stat. L., 381), or to the Southern Claims Commission under the Aot of March 3, 1871 (16 Stat. L., 524).
The claimant neglected to present his claim either to the Quartermaster-General or to the commission.
By the Act of March 3,1879 (1 Supp. Rev. Stat., 481, and 20 Stat. L., 650), it is provided:
“ That all claims not presented and filed under said act [referring to act of July 4,1864] and the acts amendatory théreof prior to the 1st day of January, 1880, shall be forever barred.”
Again it is provided by Act of March 3, 1873 (L7 Stat. L., 577}<
“That the Commissioners of Claims shall not receive any petition for the allowance of any ciaim or claims, unless such petition shall- be presented to and filed with them on or before the 3d day of March, 1873; and all claims not so presented shall be deemed to be barred forever thereafter.”
Section 3 of the Bowman Act further provides :
“Nor shall the said court have jurisdiction of any claim against the United States which is now barred by virtue of the provisions of any law of the United States.”
Thus the court is forbidden to find the facts for any portion of the claim. For this reason the case is dismissed.
The clerk will transmit a certified copy of this opinion to the Speaker of the House.